Citation Nr: 1711782	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1991 to January 1996, and in the National Guard from February 2003 to May 2004 and February 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was previously before the Board in February 2015, and was remanded in order to obtain a new VA examination to address the severity of the Veteran's symptoms at that time.  VA examinations were conducted in April 2015 and in February 2016. 

In May 2016, the Board remanded the appeal once more, directing the RO to review the claim file, conduct any further development and issue a Supplemental Statement of the Case.  A Supplemental Statement of the Case was issued in September 2016 and the RO returned the appeal to the Board. 


FINDINGS OF FACT

1.  During the appeal period, Veteran's PTSD has manifested by avoidance, re-experiencing, chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, panic attacks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, mild memory loss, and depressed mood. 

2.  The Veteran was medically retired from his position on July 10, 2016, and is no longer employed. 

3.  The Veteran is in receipt of service-connected benefits for PTSD, rated as 70 percent, and tinnitus, rated 10 percent.  His combined rating is 70 percent.  

4.  Beginning July 10, 2016, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU, beginning July 10, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in a February 2010 letter that fully addressed all notice elements, including: what the evidence must show for an increased rating claim, what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded several VA examinations in conjunction with his claim in March 2010, April 2015, November 2015, February 2016, and February 2017.  The Veteran has not alleged that the examinations are inadequate.  Review of the examination reports reveal that they are, in fact, adequate in order to issue a decision on the claim decided herein.  Indeed, the examinations include an interview with the Veteran and the examiner's findings.  Therefore, the VA examinations are adequate to adjudicate the increased rating claim being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that his PTSD warrants a rating in excess of 70 percent following his November 23, 2009, claim. 

Prior to the April 2010 rating decision, the Veteran was afforded a VA examination in March 2010.  The Veteran reported a variable relationship with his wife and a reasonable relationship with his youngest son.  He had a few friends but denied any hobbies or activities of interest.  The Veteran also reported drinking alcohol every day, consuming an estimated six-pack of beer and two shots of whiskey. 

Psych examination revealed appropriate dress and neat grooming.  The Veteran was cooperative with the examiner, although he exhibited constricted affect and dysphoric mood.  There was no indication of delusions or hallucinations.  His judgement, orientation, thought process and content were all normal or unremarkable, however, the examiner noted the Veteran was easily distracted.  The Veteran struggled with sleep impairment and nightmares almost nightly.  He experienced spikes of anxiety and struggled with impatience, irritability, and anger-management deficits.  The examiner also noted a near-constant twitch in his right index finger.  He denied episodes of violence, suicidal or homicidal thoughts, and had no difficulties with activities of daily living and maintaining personal hygiene.  The Veteran was in therapy, which he claimed was helpful, and was taking prescribed medications to control his symptoms.
 
The examiner described the Veteran's symptoms as chronic and listed them as including: re-experiencing, intrusive thoughts, nightmares, avoidance, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sleep impairment, irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner also noted that the Veteran suffered from a panic disorder, which was caused by the PTSD.  The examiner assigned a GAF of 52 and noted the Veteran did not have total occupational and social impairment due to PTSD; rather, his symptoms resulted in deficiencies in thinking, family relations work and mood, an opinion indicative of a 70 percent rating.  

During the April 2015 VA examination, the Veteran reported that he was separated from his wife and was living alone.  He was on administrative leave from work after making overly "stern" comments and was in the process of applying for medical discharge.  The Veteran also reported consuming four to five beers each day.  He continued to work on his symptoms with a psychiatric nurse practitioner, social worker and counselor. 

The Veteran's symptoms included anxiety, panic attacks, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted the previously diagnosed panic disorder was caused by the PTSD and should be considered an additional challenge.  The examiner opined that his symptoms caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood-an opinion indicative of a 70 percent rating. 

The February 2016 VA examiner added Alcohol Use Disorder as a diagnosis associated with PTSD because the Veteran used alcohol in order to assist with the management of his symptoms.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  

The Veteran reported that his relationship with his wife remained strained; divorce proceedings were moving forward and she had become more aggressive, angry, isolated and verbally abusive.  His wife also suffered from PTSD.  The Veteran maintained a good relationship with his daughter and two friends.  He also enjoyed bowling once a week.  At the time of the exam, the Veteran was working full-time at the same agency for the previous 11 years.  The Veteran stated that going to therapy was helpful but a change in his work schedule prevented him from attending and he had been unable to reach his therapist.

The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, obsessional rituals, impaired impulse control, persistent delusions or hallucinations, and difficulty in adapting to stressful circumstances.  The Veteran denied suicidal or homicidal thoughts, but experienced feelings of paranoia and believed that others were trying to harm him.  He reported experiencing olfactory hallucinations involving diesel fuel, gunpowder and sulfur, reminding him of his tour in Iraq.

The February 2017 VA examiner agreed with the previous diagnosis of PTSD with panic attacks and moderate alcohol use disorder, adding that the panic attacks were part of the clinical presentation and were specific to PTSD, rather than a change to the diagnosis.  The examiner also noted that individuals with PTSD are at a higher risk for substance use disorder and problematic alcohol use could exacerbate issues related to anxiety, mood, and sleep.  The Veteran reported consuming an estimated 12 to 14 beers per day.

At the time of the examination, the Veteran was in the final stages of divorce from his wife but still living in the same home with their daughter.  He reported having no hobbies, friends or social support and drinking alcohol in his free time.  He was medically retired from work in July 2016 and was in the process of re-applying for social security disability benefits.  Although he was taking prescribed medications, he was not receiving any outpatient mental health treatment, except meeting with a VA counselor once every three months for anger management.  The Veteran also reported having a "tic," shaking in his left arm and head, both triggered by either anxiety or anger. 

The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas. 

A review of his VA treatment records shows mental health treatment for his PTSD symptoms and his reported symptoms are consistent with those shown during the VA examinations.  He discussed experiencing a variety of PTSD symptoms including: sleep impairment, alcohol abuse, irritability, night sweats, anxiety, flashbacks, insomnia, nightmares, forgetfulness, panic attacks, depression, anger, decrease in sex drive, hypervigilance, exaggerated startle response, and avoidance.  He continuously denied suicidal or homicidal thoughts, changes to his thought processes, delusions or hallucinations and inappropriate or violent behavior.  The Veteran admitted to struggling with alcohol, but refused treatment.  Available GAF scores ranged from 55-60. 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding a rating in excess of 70 percent at any time during the appeal period.  

A disability rating greater than 70 percent is not warranted because he did not exhibit symptoms more closely approximating those associated with a higher, 100 percent rating.  Throughout the appeal period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood, but did not have total occupational and social impairment. 

The Board notes that, the Veteran has continuously reported sleep impairment, high levels of anxiety and irritability, as well as problems in his marriage and stress at work.  However, there is no lay or medical evidence which showed additional symptoms that more nearly approximated those symptoms associated with a 100 percent rating, such as: gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  There is evidence showing the Veteran experienced olfactory hallucinations in his February 2016 VA examination, but the preponderance of the evidence does not reflect that his hallucinations are persistent or prevent him from performing activities of daily living, as contemplated by the higher, 100 percent rating.  In fact, the February 2017 VA examiner, did not indicate there was any evidence of delusions or hallucinations.  Although there was an increase in symptomatology, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 70 percent at any point during the appeal period because the Veteran does not have total social and occupational impairment.  

In summary, and based on the foregoing, the Board finds that from November 23, 2009, the Veteran's service-connected PTSD more nearly approximates the level of disability contemplated by the 70 percent rating under Diagnostic Code 9411, but no higher.  In making this determination, the Board notes that the Veteran was assigned GAF scores between 52 and 60 during this time period, which denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)-these score are, in fact, more consistent with a 50 percent rating. 

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 70, and 100 percent ratings are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate to the criteria for a 100 percent rating. 

In summary, the Board believes that the 70 percent disability rating for the timeframe on appeal contemplates the frequency, severity, and duration of the Veteran's symptoms.  The rating assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

For the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 70 percent for service-connected PTSD.  In making this determination, the Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the grant of an increased rating at any point during the appeal period, that doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports anxiety, panic attacks, nightmares, sleep impairment, irritability and difficulties in  personal and work relationships.  The 70 percent rating under Diagnostic Code 9411 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV. TDIU

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran applied for a TDIU in August 2015 noting that he became too disabled to work on August 06, 2015.  During the February 2017 VA examination, he reported that he was medically retired on July 10, 2016, due to his mental health conditions.  The Board finds that a claim for entitlement to a TDIU has been raised by the record, and as of July 10, 2016, his claim is granted. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's service-connected disability(ies), alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Presently, the Veteran has two service-connected disabilities: PTSD at 70 percent and tinnitus at 10 percent.  His combined rating is 70 percent.  Accordingly, the Veteran meets the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16a.  However, the Veteran has not been shown to be unemployable due to his service-connected disabilities at any time during the entire appeal period. 

As mentioned above, the Veteran filed for a TDIU reporting that he became too disabled to work in August 2015.  During his April 2015 examination, the Veteran reported that he was on administrative leave from work due to statements he made; there was no indication his statements were caused by or directly related to his service-connected disabilities.  Further, notes from his November 2015 and February 2016 VA examinations showed that although he was experiencing some challenges, he was employed.  

Physical Evaluation Board Proceedings conducted in March 2016 revealed the Veteran failed retention standards due to PTSD symptoms and would not be able to return to duty within one year.  Reports indicated that the Veteran's performance had slowly deteriorated due to his medical conditions; he was unable to carry weapons or gear and complete tasks in a timely manner due to decreased concentration.  Generally, it was noted that the Veteran's conditions affected his unit's ability to accomplish their mission.  The Veteran also underwent a Separation Health Assessment in February 2016.  

The Veteran's separation date was July 10, 2016, and he has not worked since that time.  Since that time, he also applied for VA Vocational Rehabilitation benefits.  

In sum, the Veteran's PTSD is manifested by various symptoms that impact his ability to secure or follow a substantially gainful occupation.  Based on the foregoing, the Board finds that the Veteran is entitled to a TDIU beginning July 10, 2016.

ORDER

Entitlement to an increased rating in excess of 70 percent for service-connected PTSD is denied. 

A TDIU from July 10, 2016, is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


